Citation Nr: 0609150	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board considered this appeal in 
April 2001 and October 2003 and determined that additional 
development was required.  The matter was remanded and the RO 
performed all requested development.  The issue on appeal 
remains denied and is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  PTSD is manifested by moderate difficulty in social and 
occupational functioning as well as moderate symptomatology, 
including depression, sleep impairment, anxiety, and mild 
memory loss.


CONCLUSION OF LAW

Criteria for an initial rating higher than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.125-4.127, 4.130, Diagnostic Codes 
9411, 9440 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In letters dated in January 2002, March 
2004, November 2004, and February 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The letter dated in March 2004 specifically 
identified the evidence necessary to substantiate a claim for 
an initial rating higher than 30 percent for PTSD.  
Additionally, VA described the criteria of a higher rating in 
the June 1998 rating decision, the February 1999 Statement of 
the Case, and an April 1999, May 1999, August 1999, April 
2000, August 2000, July 2003, and January 2006 Supplemental 
Statement of the Case.  The effective date of the rating has 
not been disputed by the veteran.  Thus, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in January 2002, March 2004, November 2004, 
and February 2005 and reconsidered the claim in July 2003 and 
January 2006.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  In 
his April 1999 substantive appeal, the veteran requested a 
hearing before the Board.  The veteran failed to appear for a 
hearing scheduled in March 2001.  Therefore, this case will 
be processed as though the request for a hearing had been 
withdrawn.  See C.F.R. § 20.701(d).  In December 2005, the 
veteran indicated that all available evidence related to his 
claim was associated with his claims file.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran alleges that, since his discharge from service, 
he has had difficulty relating to people, and he attributes 
his first divorce to his mental condition.  He avers that 
symptoms of PTSD impair his concentration, which inhibits his 
advancement in the workplace and restricts his employability.  

During treatment at VA and private hospitals from 1981 until 
1997, the veteran was diagnosed as having adjustment 
disorder, major depression, paranoid disorder with delusional 
features, delusional disorder, paranoid schizophrenia, mixed 
personality disorder, and impulsive personality disorder.  

In November 1997 and February 1998, the veteran was admitted 
to a VA hospital with complaints of rage, anxiety, auditory 
hallucinations, flashbacks, nightmares, depression, insomnia, 
loss of concentration, and suicidal ideation.  Physicians 
diagnosed Axis I PTSD.  They noted that the veteran was 
alert, oriented, and cooperative, and he had coherent and 
relevant speech without thought broadcasting.  He had fair to 
poor memory and judgment, exhibited a constricted affect, and 
experienced hallucinations in the form of flashbacks.  In 
November 1997, physicians assigned a Global Assessment 
Functioning Scale (GAF) score of 50.  In February 1998, 
physicians assigned a GAF score of 40; however, the veteran 
responded well to treatment and physicians assigned a GAF 
score of 60 at the veteran's discharge.  The veteran was 
treated for PTSD at a VA medical center until June 1998.  

During an October 1998 VA examination, the veteran complained 
of insomnia, irritability, impaired concentration, 
nightmares, intrusive thoughts, an exaggerated startle 
response, hypervigilance, and difficulty with social 
interaction.  The examiner diagnosed chronic PTSD with 
delayed onset and assigned a GAF score of 60.  The veteran 
did not complain of and physicians did not reference PTSD 
symptoms after October 1998.  

From December 2000 until August 2005, the veteran was 
hospitalized several times for paranoid schizophrenia.  

During a June 2003 VA examination, the examiner found that 
the veteran's primary diagnosis was schizophrenia with some 
minor symptoms of PTSD.  The examiner noted that the veteran 
had daily paranoia, avoidance, and ideas of reference as well 
as thought insertion and nightmares several times each week.  
The veteran exhibited a flat affect, euthymic mood, minimally 
impaired concentration, and fair insight and judgment.  The 
examiner assigned a GAF score of 40.  The examiner stated 
that the GAF score could not be partitioned between 
schizophrenia and PTSD, but stated that the veteran's primary 
impairment was overwhelmingly related to schizophrenia.  The 
examiner further opined that schizophrenia was merely a 
maturation or change in nomenclature of the original PTSD 
diagnosis.  

During a January 2006 VA examination, the veteran denied and 
the examiner found no evidence of PTSD symptoms.  The 
examiner opined that he could not rule out a diagnosis of 
PTSD because the condition could be obscured by symptoms of 
schizophrenia; however, the examiner stated that it was less 
likely than not that veteran ever met full criteria for a 
diagnosis of PTSD.  The examiner noted that presenting 
complaints related to severe paranoid schizophrenia.  The 
veteran exhibited psychotic and grandiose delusions, a stable 
but flat or blunted affect, occasional circumstantial or 
tangential thought processes, poor insight and judgment, and 
a distant and irritable mood.  The examiner found that the 
veteran was totally unable to work due to schizophrenia, 
which made him suspicious of others.  The examiner assigned a 
GAF score of 25, primarily because the veteran's behavior was 
influenced by significant delusions.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

PTSD is evaluated under Diagnostic Code 9411, which directs 
evaluation under the general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  See 38 C.F.R. § 
4.130.  The general rating formula is as follows: 

Occupational and social impairment, with 
deficiencies in most 
areas, such as work, school, family relations, 
judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships ..........................................70

Occupational and social impairment with reduced 
reliability 
and productivity due to such symptoms as: flattened 
affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic 
attacks more than once a week; difficulty in 
understanding 
complex commands; impairment of short- and long-
term 
memory (e.g., retention of only highly learned 
material, 
forgetting to complete tasks); impaired judgment; 
impaired 
abstract thinking; disturbances of motivation and 
mood; 
difficulty in establishing and maintaining 
effective work and 
social relationships .........................................................50

Occupational and social impairment with occasional 
decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, 
mild memory loss (such as forgetting names, 
directions, recent 
events) ........................................................................30

The veteran's representative argued that GAF scores should 
not form the exclusive basis of disability ratings because 
they are subjective and unreliable.  VA considers all 
evidence of record that bears on occupational and social 
impairment, including evidence of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  See 38 C.F.R. § 4.126.  Although the 
VA considers all relevant information in assessing mental 
disorders, GAF scores are highly probative because they 
relate directly to the veteran's level of impairment of 
social and industrial adaptability as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  A GAF score of 41 to 50 indicates 
severe symptoms or any serious impairment in social or 
occupational functioning.  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking, or mood.  A score of 21 to 30 
indicates behavior considerably influence by delusions or 
hallucinations, serious impairment in communication or 
judgment, or inability to function in almost all areas.  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

The veteran was denied service connection for paranoid 
schizophrenia and mixed personality disorder in April 1994, 
and the veteran has not submitted an application to reopen 
that claim on the basis of new and material evidence.  
Because there was a paucity of evidence of characteristic 
PTSD symptoms, VA examiners in 2003 and 2006 opined that the 
veteran's mental condition-paranoid schizophrenia-was 
originally misdiagnosed as PTSD; however, one examiner opined 
that PTSD symptoms could be obscured by more acute symptoms 
of schizophrenia.  Additionally, the veteran has a history of 
treatment for PTSD and the medical evidence of record at the 
time of the 1998 rating decision supported entitlement to 
service connection for the condition.  Consequently, the 
Board will distinguish symptoms of schizophrenia and PTSD and 
evaluate the veteran's disability based solely on the 
limitations caused by PTSD.  

The Board finds that a 30 percent rating for PTSD is 
warranted.  When diagnosed and treated in 1997 and 1998, PTSD 
resulted in depression, anxiety, suspiciousness, sleep 
impairment, and mild memory loss.  In February and October 
1998, discharging physicians and a VA examiner assigned a GAF 
score of 60 for impairments related to PTSD, indicating 
moderate difficulty in social or occupational functioning.  
That score was supported by evidence of record that the 
veteran had intermittently worked from 1991 to 1997, had not 
worked for the prior year, and had become socially isolated.  

A higher initial or staged rating is not warranted because 
there is no evidence that the veteran experiences panic 
attacks, difficulty understanding complex commands, or 
impaired abstract thinking.  Moreover, VA examiners found 
that the veteran's more severe symptomatology-including 
paranoia, flat or blunted affect, delusions, suicidal and 
homicidal ideation, hallucinations, affected thought 
processes, avoidance, and impaired judgment-is 
overwhelmingly attributable to schizophrenia.  Examiners also 
related total industrial impairment and GAF scores of 40 and 
25 to symptoms of schizophrenia.  There is no evidence that 
impairments related to PTSD have increased sufficient to 
warrant a higher staged rating during the period of appeal; 
the veteran has not been treated for or exhibited symptoms of 
PTSD since 1998.  Consequently, the Board finds that the 
veteran's overall disability picture related to PTSD more 
nearly approximates the criteria for a 30 percent rating 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.7.  Because the preponderance of the evidence 
is against the veteran's claim, a higher initial rating for 
PTSD must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is totally unemployable 
because of PTSD, he had not identified any specific factors 
which may be considered exceptional or unusual in light of 
VA's schedule of ratings.  There is no evidence that the 
veteran has been hospitalized for PTSD since 1998, and the 
evidence of record does not demonstrate any exceptional 
limitation due to the veteran's disability beyond that 
contemplated in the schedule of ratings.  The Board 
appreciates that limitations caused by PTSD have an adverse 
impact on the veteran's employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38. C.F.R. § 3.321.  
Therefore, any assignment of a compensable rating is 
recognition of that loss.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
veteran's clinically established impairments, and a rating 
higher than 30 percent for PTSD is denied.


ORDER

An initial rating higher than 30 percent for PTSD is denied.  





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


